IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0446
                               Filed May 11, 2016


IN THE INTEREST OF E.V. and P.S.-V.,
Minor Children,

A.V., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clarke County, Monty W. Franklin,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Jenna K. Lain of the Law Office of Jenna K. Lain, Corydon, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Mary A. Triick, Assistant Attorneys General, for appellee State.

      Marc A. Elcock of Elcock Law Firm, Osceola, for minor children.




      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       A mother appeals the termination of her parental rights to her sons, E.V.

and P.S.-V.1 The mother has failed to make the changes necessary to provide

for the long-term needs and safety of the children.           We therefore affirm

termination of her parental rights.

I. Background Facts and Proceedings.

       A.V. is the mother of E.V., born in June 2009, and P.S.-V., born in

December 2011. The department of human services (DHS) became involved

with the family when E.V. tested positive for methamphetamine after the mother

left him in the care of his grandfather, who exposed him to the drug.           DHS

completed a child-abuse assessment, which was founded. E.V. was adjudicated

a child in need of assistance (CINA) on September 30, 2013, and P.S.-V. was

adjudicated CINA on March 26, 2014.

       Due to the mother’s inability to provide a safe and consistent environment

for the children, E.V. was removed from her care on January 29, 2014, and P.S.-

V. was removed on March 26, 2014. The mother frequently moved the children

from one living arrangement to the next, exposed the children to inappropriate

individuals, depended on others to provide for her and her children, did not

address her own mental health issues, and failed to adequately supervise and

control E.V.’s serious misbehavior.

       E.V.—who was six at the time of the termination hearing on December 7,

2015—is diagnosed with ADHD and oppositional defiant disorder. He exhibits


1
 E.V.’s father’s parental rights were also terminated. He does not appeal. P.S.-V. is
currently in the care of his father.
                                        3


mood instability, impulsive and defiant behavior, and extreme bouts of

aggression, which often manifest in violence. The mother could not prevent E.V.

from hitting, kicking, and choking P.S.-V. when P.S.-V. was just an infant. While

in the custody of DHS, E.V. also attempted to choke other younger children and

damaged the seats of his foster parents’ car with a knife. Despite E.V.’s severe

behavioral issues, the mother testified that she believed E.V. was diagnosed only

with ADHD and did not know what medications E.V. was currently prescribed.

       Throughout the pendency of this matter, the mother lived in nineteen

different locations. The mother has a very sporadic employment history. At the

time of the termination hearing, she was employed at a restaurant but was on

medical leave.   The mother did remain in the same community in only two

different homes in the year leading up to the termination hearing. However, her

rent and other living expenses are paid by her fiancé, leaving her still reliant on

others to survive. In addition to E.V. and P.S.-V., the mother has newborn twins,

and the record does not suggest she can independently care for all four children.

      As part of a psychological evaluation completed February 21 and May 19,

2014, it was determined that the mother’s child-abuse potential was very

elevated. The psychological evaluation provided:

              In summary, [the mother] has a long history of acting out
      behavior. She has difficulty accepting responsibility for parenting
      her children and an inability to defer her own needs to provide for
      her children. Her high dependency needs are a major therapeutic
      issue.      Her impulsiveness, depression, and anger make
      relationships difficult and problematic. . . . She has very limited
      knowledge regarding developmental needs and an even more
      limited knowledge of the need for structure and routine for young
      children. She is emotionally immature and her current functioning
      level is similar to a typical 15 or 16 year old.
                                           4


       The mother also has a history of failure to follow rules. She has been in

legal trouble for theft, domestic abuse of P.S.-V.’s father, and driving without a

license. The mother did not comply with the clear rules set by DHS for trial home

visits with E.V., resulting in the reversion from semi-supervised to supervised

visits with the children once a week.

       Due to the limited visitation, the mother was not present for E.V.’s major

meltdowns, and, thus, has not developed an improved ability to deal with his

behaviors. As recently as a week prior to the termination hearing, the mother

demonstrated she did not understand E.V.’s mental health needs.2

       The mother admitted that she did not maintain meaningful and significant

contact with P.S.-V., indicating a limited interest in reunification with P.S.-V.

       At the time of the termination hearing, E.V. had been out of the mother’s

care for twenty-two months, and P.S.-V. had been out of her care for twenty

months. In the termination order entered February 24, 2016, the juvenile court

stated:

               In the twenty-two months since [E.V.]’s removal, [the mother]
       has shown little progress in dealing with her own personal issues
       and the mental health concerns that prevent her from appropriately
       parenting her children. [The mother] has continuously failed to
       recognize how the chaos and instability in her life and the lives of
       her children has negatively impacted and affected her children. Her
       lack of insight and empathy is extremely concerning and there is no
       indication that this has been addressed or dealt with through her
       therapy.     She still remains financially dependent on others,
       currently her new boyfriend/fiancé . . . is paying basically all of her
       living expenses . . . .


2
  At that time, she did not speak with E.V.’s therapist before telling E.V. she had given
birth to her babies and would not be attending visitation that week. This caused E.V. to
have a major meltdown at school. The mother did not understand why E.V. was upset
by the incident and stated that she assumed he would be happy to hear her news.
                                           5


          The court terminated the mother’s parental rights as to E.V. under Iowa

Code section 232.116(1)(d), (f), and (i) (2015), and pursuant to section

232.116(1)(b), (d), (h), and (i) as to P.S.-V. The mother now appeals.

II. Standard of Review.

          “We review proceedings terminating parental rights de novo.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). “We are not bound by the juvenile court’s

findings of fact, but we do give them weight, especially in assessing the credibility

of witnesses.” Id. (citing In re D.W., 791 N.W.2d 703, 706 (Iowa 2010)).

III. Analysis.

          We employ a three-step analysis when considering termination of parental

rights:

          First, the court must determine if the evidence proves one of the
          enumerated grounds for termination in section 232.116(1). If a
          ground is proven, the court may order the termination. Next, the
          court must consider whether to terminate by applying the factors in
          section 232.116(2). Finally, if the factors require termination, the
          court must then determine if an exception under section 232.116(3)
          exists so the court need not terminate.

In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (internal citations omitted).

          A. Grounds for Termination. We find clear and convincing evidence

supports termination of the mother’s parental rights under section 232.116(1)(f) 3

as to E.V. and section 232.116(1)(h)4 as to P.S.-V.




3
  A child four years of age or older, adjudicated CINA, who has been out of the care of
the parent for twelve of the last eighteen months, and cannot be returned to the parent’s
custody.
4
  A child three years of age or younger, adjudicated CINA, who has been out of the care
of the parent for six of the last twelve months, and cannot be returned to the parent’s
custody at present.
                                           6


        At the time of the termination hearing, E.V. was six years old, was

adjudicated CINA, and had been out of the mother’s care for twenty-two months.

P.S.-V. was three years old, was adjudicated CINA, and had been out of the

mother’s care for twenty months.         The mother disputes the juvenile court’s

determination that the children could not be returned to her care.

        Although she was provided DHS services for nearly two years, the mother

made only minimal progress by the time of the termination hearing. The mother

attended mental health therapy but did not adequately address the concerns

expressed in the psychological evaluation.           She obtained more consistent

housing only by relying on another individual to pay the rent.             The mother

maintained employment, but she worked very limited hours and depended on

another individual to pay the totality of her bills except her cell phone bill.

        The mother had limited contact with the children, nearly all of which was

supervised. E.V. was placed in the mother’s care for trial weekend visitation only

twice before the visitation reverted to fully supervised visits due to the mother’s

inability to follow the safety plan. The mother interacted with P.S.-V. only during

weekly two-hour supervised visits and did not consistently attend scheduled visits

with P.S.-V.

        While the children maintain a bond with their mother, they have been in

the full-time care of other individuals for nearly two years. And while the mother

made only minimal improvement in her parenting abilities, her responsibilities

increased twofold due to the birth of the twins.        She had not developed the

knowledge or skills necessary to ensure the safety of the other children in the

home.
                                          7


       The record supports by clear and convincing evidence that E.V. and P.S.-

V. could not be returned to the care of the mother at the time of the termination

hearing, and grounds exist for termination of her parental rights under sections

232.116(1)(f) and (h).5

       B. Best Interests. Termination of the mother’s parental rights is also in

the best interests of the children.

       “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” P.L., 778 N.W.2d at 41. “Once the limitation period lapses,

termination proceedings must be viewed with a sense of urgency.” In re C.B.,

611 N.W.2d 489, 495 (Iowa 2000).

       E.V. and P.S.-V. have been out of the mother’s care for nearly two years.

This is well over the limitation periods of sections 232.116(1)(f) and (h). E.V.’s

current foster care placement provides him the level of care and one-on-one

attention necessary to address his behavioral issues. P.S.-V. has been in the

care of his father for half of his life, and is doing well in a safe and structured

environment. The children’s best potential for long-term nurturing and growth will

be served by termination of the mother’s parental rights.           See Iowa Code

§ 232.116(2).




5
 Because we affirm on the grounds of sections 232.116(1)(f) and (h), we need not
address the mother’s claims as to the other grounds for termination. See In re J.B.L.,
844 N.W.2d 703, 704 (Iowa Ct. App. 2014).
                                            8


       C. Exceptions or Factors against Termination. The mother contends

that section 232.116(3)(c) applies to avoid termination of her rights.6 Although

we recognize the existing parent-child bond, the record does not support a

finding that the parent-child relationship with each child weighs against the need

for termination. In fact, the evidence reflects that the parent-child relationship

has been detrimental to the children’s development and emotional growth.

Accordingly, section 232.116(3)(c) will not prevent the termination.

IV. Conclusion.

       There is clear and convincing evidence that grounds exist for termination,

termination is in E.V. and P.S.-V.’s best interests, and no exception precludes the

need for termination of the mother’s parental rights. We therefore affirm.

       AFFIRMED.




6
  Section 232.116(3)(c) states the court need not terminate if the court finds “[t]here is
clear and convincing evidence that the termination would be detrimental to the child at
the time due to the closeness of the parent-child relationship.”